DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 11/12/2021.	
Status of Claims
2.	Claims 1-20 are pending.
	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 and 15 cite: “compare third groups of monitored signatures from the sequence of monitored signatures with fourth groups of reference signatures from the respective sequences of reference signatures to determine a second sequence of signature match 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 7-10, 12-15, 16, 18, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 6, 8-13 and 15-19 of U.S. Patent No. 10,931,987. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,931,987. Although the claims at issue are not identical, they are not patentably distinct from each other because instant 
Application  17/181830
Patent 10,931,987
Claims 1, 8 and 15: An apparatus to perform signature comparison, the apparatus comprising: memory; and at least one processor to execute computer readable instructions to at least: compare first groups of monitored signatures from a sequence of monitored signatures representative of monitored media with second groups of reference signatures from respective sequences of reference signatures 


Claims 2, 9 and 16: The apparatus of claim 1, wherein the processor is to detect the discontinuity based on whether discontinuous timestamps are included in the first sequence of signature matching results.
Claims 3, 10 and 16: The apparatus of claim 1, wherein the first sequence of signature match results includes a first signature match result and a preceding second signature match result, the first signature match result includes a first timestamp, the second signature match result includes a second timestamp, and the at least one processor is to detect the discontinuity when the first 


Claims 4, 11 and 17: The apparatus of claim 1, wherein the processor is to detect the discontinuity based on whether at least one of the first sequence of signature matching results indicates no match was found.
Claims 6, 13 and 19: The apparatus of claim 1, wherein the processor is to detect the discontinuity based on whether at least a portion of the first sequence of signature match results oscillates between at least two different reference media identifiers.
Claims 5, 12 and 18: The apparatus of claim 1, wherein the processor is to detect the discontinuity based on whether at least a portion of the first sequence of signature matching results oscillates between at least two different reference media identifiers.
Claims 7, 14 and 20: The apparatus of claim 1, wherein the processor is 
.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Srinivasan (USPPGPub N 20070274537, referred to as Srinivasan).

Regarding claims 1, 8 and 15:
An apparatus to perform signature comparison, the apparatus comprising: 
Srinivasan teaches memory, (Srinivasan, Fig. 12/item 1220); and 
Srinivasan teaches at least one processor to execute computer readable instructions to at least, (Srinivasan, Fig. 12/item 1212): 
Srinivasan teaches compare first groups of monitored signatures from a sequence of monitored signatures representative of monitored media with 
Srinivasan teaches detect a discontinuity in the first sequence of signature match results, (Srinivasan, if it is determined at block 810 that the descriptors do not match, then it is determined if all of the reference signatures has been compared (block 818). If all of the reference signatures have not been compared, the next reference signature is obtained, [0087], Fig. 8); and 
Srinivasan teaches in response to the discontinuity, compare third groups of monitored signatures from the sequence of monitored signatures with fourth groups of reference signatures from the respective sequences of reference signatures to determine a second sequence of signature match results for the observation period, the third groups and the fourth groups to have a second size corresponding to a second number of signatures greater than the first number of signatures, (Srinivasan, If all of the reference 
Regarding claims 2 and 9:
Srinivasan teaches the apparatus of claim 1, wherein the discontinuity corresponds to discontinuous timestamps included in the first sequence of signature match results, (Srinivasan, reference times to or timestamps associated with each monitored signature may be used to identify the time (of day) at which the monitored audio streams were broadcast, [0058], Fig. 9, [0096]).

Regarding claims 3, 10 and 16:
Srinivasan teaches the apparatus of claim 1, wherein the first sequence of signature match results includes a first signature match result and a preceding second signature match result, the first signature match result includes a first timestamp, the second signature match result includes 
Regarding claims 4, 11 and 17:
Srinivasan teaches the apparatus of claim 3, wherein the sequence of monitored signatures includes packets of monitored signatures reported by a meter, the meter to generate the packets of media signatures from the monitored media, the time resolution based on a media duration represented by one of the packet of media signatures, (Srinivasan, plurality of audio sample frames 304, 306, 308, and 310 that are collected during the time intervals and that are subsequently used to generate a plurality of reference 
Regarding claims 5, 12 and 18:
Srinivasan teaches the apparatus of claim 1, wherein the processor is to detect the discontinuity based on whether at least one match result in the first sequence of signature match results indicates no match was found, (Srinivasan, the first descriptor of the monitored signature is compared to the first descriptor of the reference signature to determine if the descriptors match (block 810), [0086], if all of the reference signatures have not been compared, the next reference signature is obtained (block 820) and control is passed to block 808, [0087], Fig. 8/items 810 and 818).
Regarding claims 6, 13 and 19:
Srinivasan teaches the apparatus of claim 1, wherein the processor is to detect the discontinuity based on whether at least a portion of the first sequence of signature match results oscillates between at least two different reference media identifiers, (Srinivasan, the first descriptor of each of the reference signatures is associated with a Hamming distance. Only reference signatures having first descriptors associated with a Hamming distance less than a predetermined Hamming distance threshold are further compared with the monitored signature based on the next descriptor of each of the reference signatures and the monitored signature, [0089]).
Regarding claims 7, 14 and 20:
Srinivasan teaches the apparatus of claim 1, wherein the processor is to output the second sequence of signature match results, (Srinivasan, the descriptor generator 914 may be configured to obtain comparison results from the comparator, [0100]).
Response to Arguments
6.	Applicant's arguments filed 11/12/2021 related to claims 1-20 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
Accordingly, in the context of the specification, the meaning of the claim language "compare third groups of monitored signatures from the sequence of monitored signatures with fourth groups of reference signatures from the respective sequences of reference signatures to determine a second sequence of signature match results for the observation period, the third groups and the fourth groups to have a second size corresponding to a second number of signatures greater than the first number of signatures" is unmistakably clear and definite and, thus, satisfies the requirement of 35 U.S.C. § 112(b).
Examiner’s response:
Examiner respectfully disagrees. The inventive concept of claimed invention is related to Fig. 12 wherein the flowchart in this figure is partially represented by the claim language of independent claims. The claim language cites: “detect a discontinuity in the first sequence of signature match results; and in response to the discontinuity, compare third groups of monitored signatures from the sequence of monitored signatures with fourth groups of reference signature…” Fig. 12 from the specification discusses 
In reference to Applicant's argument: 
Venugopal Srinivasan is the sole inventor of both the instant application and the prior reference, U.S. Patent Publication No. 2007/0274537, relied upon by the Office Action. Because the prior reference does not name "another  
inventor," the prior reference is not prior art under 35 U.S.C. § 102(a)(2). 
Accordingly, withdrawal of the rejections under 35 U.S.C. § 102(a)(2) is respectfully requested.
Examiner’s response:
Examiner respectfully disagrees. The office action included the following paragraph: “The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant does not show any of the pointed out evidences. Therefore, the prior art of Srinivasan (USPPGPub N 20070274537) is still a proper prior art for current application. 
In reference to Applicant's argument: 
However, Srinivasan’s alleged description of reducing the number of signatures to be compared in subsequent signature comparison iterations (see Srinivasan, ¶ [0089]) is unlike, and seemingly the polar opposite of, claim 1 in which the third and fourth groups of signatures that are compared in response to the discontinuity have a second size that is greater than the first size of the first and second groups of signatures that were previously compared.
Examiner’s response:
Examiner respectfully disagrees. Since the applicant does differentiates the claimed groups, the rejection meets all limitation. The groups can be a part of monitored signatures, reference signatures, different time windows and etc. For example, independent claims cite: “the third groups and the fourth 
In conclusion, the claim limitations in the way there are, are meet by the reference Srinivasan (USPPGPub N 20070274537) and the application is not in the condition for allowance. If applicant wants to discuss the possible allowable subject matter, we can arrange an interview to smooth out our positions.  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 19, 2022